Citation Nr: 0504780	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  02-13 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a duodenal ulcer, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for status-post lumbar 
strain with degenerative change and residual pain and 
limitation of motion, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from February 1977 to 
February 1980.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of an August 2001 rating decision 
in which the RO denied the veteran's claims for increased 
ratings for a duodenal ulcer, rated as 20 percent disabling; 
for residuals of a low back injury, rated as 20 percent 
disabling; and for hypertension, rated as 10 percent 
disabling.  The veteran filed a notice of disagreement (NOD) 
in October 2001, and the RO issued a statement of the case 
(SOC) in July 2002.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
August 2002.  

In a November 2002 rating decision, the RO increased the 
veteran's disability rating for hypertension from 10 percent 
to 20 percent, effective April 6, 2002.  Inasmuch as a higher 
evaluation is available this condition, and the veteran is 
presumed to seek the maximum available benefit for a 
disability, the claim remains viable on appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 
6 Vet. App. 35, 38 (1993). 

In a July 2004 rating decision, the RO, the RO considered the 
revised criteria for evaluating diseases and injuries of the 
spine under 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2004), and granted service connection for right lower 
extremity and left lower extremity radiculopathy associated 
with service-connected status post lumbar strain with 
degenerative change and residual pain and limitation of 
motion.  The RO awarded a separate, 10 percent evaluation, 
each, for the right lower extremity and for the left lower 
extremity radiculopathy, effective June 9, 2004.  In a July 
2004 rating decision, an earlier effective date to April 19, 
2004, was awarded for the 10 percent ratings for right and 
left lower extremity radiculopathy.  

In December 2004, the veteran offered testimony during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  During the 
hearing, the veteran submitted a statement withdrawing his 
claim for an increased rating for hypertension; as such, that 
issue is no longer in appellate status. Also during the 
hearing, the veteran requested, and the undersigned granted, 
a 60-day period of abeyance from the date of the hearing for 
submission of additional evidence,  to include documents that 
were supposed to have been associated with the claims file 
but possibly were not.  Following the hearing, the veteran 
submitted a statement in which he withdrew his request for 
the 60-day abeyance period, noting that he believed all the 
necessary medical records "were available."  He requested 
the Board consider his claim based on the evidence of record.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.

As a final preliminary matter, the Board also points out 
that, during the Board hearing, the veteran raised an 
informal claim for a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  As this issue has not been adjudicated by 
the RO, it is not before the Board; hence, it is referred to 
the RO for appropriate action.  


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claims for an increased rating 
for duodenal ulcer and increased rating for status-post 
lumbar strain with degenerative change and residual pain and 
limitation of motion is warranted, even though such action 
will, regrettably, further delay a final decision on each of 
these claims.    

The claims file reflects that, prior to the RO's November 19, 
2004 notice to the veteran that his appeal was certified to 
the Board, additional evidence pertinent to the claim for a 
higher rating for the veteran's ulcer was received, but not 
considered, by the RO.  The evidence consists of treatment 
records, dated from March 2003 and January 2004, from 
Presbyterian Hospital of Charlotte, North Carolina; as well 
as consultation reports, dated in May 2004, from Carolinas 
Healthcare System.  Hence, a remand for the RO to consider 
such evidence, in the first instance, and for issuance of a 
SSOC reflecting such consideration, is warranted.  See 38 
C.F.R. §§ 19.31, 19.37 (2004).  

Pertinent to the claim for an increased rating for back 
disability, the Board notes that the veteran has reported 
having had undergone back surgery in May 2004 and October 
2004.  He requested that the RO obtain records from a Dr. 
Stephen W. Hipp, submitting to the RO signed VA Forms 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs) for this purpose.  In letters 
dated in August and November 2004, the RO requested pertinent 
records from Dr. Hipp.  The claims file includes copies of 
hospital records pertaining to the May 2004 surgery; however, 
no records pertaining to the October 2004 surgery, or any 
other records of treatment by Dr. Hipp (if any) have been 
received, and the RO has not notified the veteran of this 
fact.  The Board notes that VA must notify the veteran of a 
failure to obtain evidence from any source.  38 U.S.C.A. § 
5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e) (2004).  Under 
these circumstances, the RO should take the necessary action 
to notify the veteran and his representative of the records 
that have not been received, under the current procedures set 
forth in 38 C.F.R. § 3.159(e), and afford them the 
appropriate time period for response. 

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(b)(3)) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should take the necessary 
action to notify the veteran and his 
representative that no records pertaining 
to the October 2004 surgery, or any other 
records of treatment by Dr. Hipp (if any) 
have been received, under the current 
procedures set forth in 38 C.F.R. § 
3.159(e) (2004), and afford them the 
appropriate time period for response.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable it to obtain any 
additional evidence not currently of 
record that pertains to the veteran's 
claims on appeal.  The RO should invite 
the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).  

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal, in light of all pertinent 
evidence and legal authority.  With 
respect to the veteran's claim for an 
increased rating for a duodenal ulcer, 
readjudication should particularly 
include consideration of those records 
dated from March 2003 to May 2004 from 
Presbyterian Hospital and Carolinas 
Healthcare System.  

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate Supplemental SOC (SSOC) that 
includes citation to and discussion of 
all evidence and legal authority 
considered (to include citation to the 
General Rating Formula for Diseases and 
Injuries of the Spine, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2004)), as 
well as clear reasons and bases for all 
determinations, and afford the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


